DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Applicant’s arguments, filed on July 15th, 2022 with respect to the claim objections have been fully considered and are persuasive. Accordingly, the claim objections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollmann et al. (US 6,449,036 B1).
Regarding claim 1, Wollman teaches a multispectral harmonisation device intended to align the optical channels of an optronic system and comprising: 
	at least two directional optical sources emitting respective optical beams of various wavelengths belonging to various spectral bands (See, e.g., lasers 3 and 4 in Fig. 5 which output optical beams belonging to at least two separate spectral bands per column 7 lines 51-60); 
	a parabolic mirror (See, e.g., mirror 1 in Fig. 5); and 
	positioning and orientation means comprising an alignment mask comprising an opaque wall and a hole (See, e.g., mirror 9 in Fig. 5 which has a hole 25 shown in Fig. 4 and is opaque to at least some wavelengths of light on at least one side as shown via the light paths), said alignment mask being disposed (1) at a location so that the hole of the alignment mask corresponds to an optical focus of the parabolic mirror (Note that insofar as the hole of the alignment mask is axially aligned with the focal point of the parabolic mirror, which equates to the center of the polygon surface of the mirror wheel 2, it “corresponds” to the optical focus of the mirror) and (2) so that each of the optical beams emitted by said at least two directional optical sources passes through the optical focus of the parabolic mirror before being reflected by said parabolic mirror so that all the optical beams form, by reflection on the parabolic mirror, a multispectral collimated beam (See, e.g., the light paths, which show the beams passing this focal point then being reflected by the mirror back through and off mirror 9 into sensor unit 50), wherein the at least two directional optical sources comprises at least two distinct optical sources (See, e.g., lasers 3 and 4 in Fig. 5).
Regarding claim 7, Wollmann teaches the device set forth above and further teaches wherein the parabolic mirror is divided into a number of sectors equal to the number of channels of an optronic system to be harmonised, each of said sectors corresponds to a spectral band, and in that at least one optical beam coming from at least one optical source with an emission wavelength belonging to the spectral band of the corresponding sector is reflected on each of the sectors (Note that the mirror 1 can be considered to have two sectors, i.e., the upper and lower halves, and since both beams hit both halves, each of said sectors would correspond to at least one spectral band if desired, and since both sectors reflect both beams, this limitation is met).
Regarding claim 8, Wollmann teaches the device set forth above and further teaches wherein the positioning and orientation means further comprises an optical detector comprising a sensor that is configured to be sensitive to an emission wavelength of an optical source to be positioned and oriented (See, e.g., sensor unit 50 which includes light receivers 15 and 20 in Fig. 3), each optical detector detects an optical signal at the emission wavelength of the optical source if the optical beam emitted by said optical source passes through the hole in the alignment mask and does not detect an optical signal at the emission wavelength of the optical source if the optical beam emitted by said optical source does not pass through the hole in the alignment mask (Note this is necessarily true, as light that passes the hole 25 ends up at the light receivers and light that does not pass through would never make it there), and wherein, when an optical signal at the emission wavelength of the optical source is detected, said optical detector generates information representing the detection in order to validate a position and orientation of the optical source (Note that the light receivers 15 and 20 receiving light and registering an image corresponds to generating information representing the detection in this case).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollmann et al. (US 6,449,036 B1).
Regarding claim 2, Wollmann teaches the device set forth above and further teaches wherein the hole is centered on the alignment mask (See, e.g., hole 25 in Fig. 3) but lacks an explicit disclosure wherein a width of the opaque wall is at least ten times greater than a width of said hole.	However, the ratio of widths between the hole and wall corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this ratio directly impacts the amount of light that passes the mirror and ends up at the sensor unit. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of widths of the hole and wall to be within the claimed range for the purpose of optimizing the amount of light that reaches the sensor unit.
Regarding claim 4, Wollmann teaches the device set forth above and further teaches wherein at least one fastener assembles the alignment mask and the parabolic mirror permanently (See, e.g., Fig. 5 and note that the fastener(s) here correspond to whatever point of contact these elements have with the housing/base of the device as these elements are not floating in space and necessarily are connected to a main body/housing of some kind) but lacks an explicit disclosure wherein a width of the opaque wall is between 10 and 30% of a width of the parabolic mirror.
	However, the ratio of widths between the wall and mirror corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this ratio directly impacts the amount of background light that passes the mirror and ends up at the sensor unit. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of widths of the wall and mirror to be within the claimed range for the purpose of optimizing the amount of light that reaches the sensor unit.
	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollmann et al. (US 6,449,036 B1) in view of Xiao (US 5,537,247).
Regarding claim 5, Wollmann teaches the device set forth above but lacks an explicit disclosure wherein a face of the opaque wall oriented towards the optical sources is non-reflective so that light hitting the face do not result in reflections from the face.
	However, Xiao teaches an anti-reflection coating on an aperture plate (See, e.g., column 2 lines 62-67 which explain this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wollmann to include an anti-reflective coating on the face of mirror 9 that is oriented towards lasers 3 and 4, as taught by Xiao, for the purpose of minimizing scattered and reflected light in the system (See, e.g., column 2 lines 62-67 of Xiao which explain this advantage).

Allowable Subject Matter
Claims 9-12 are allowed.
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s reasons for indicating allowable subject matter:
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein the alignment mask is placed in a plane orthogonal to an optical axis of the parabolic mirror, the hole being located at an optical focus of said parabolic mirror. 
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein the alignment mask is placed in a plane orthogonal to an optical axis of the parabolic mirror, the hole being located at an optical focus of said parabolic mirror, and - removing the optical detector sensitive to the emission wavelength of the source when the position and the orientation of said optical source are validated.
Regarding claim 3, the prior art, alone or in combination, fails to teach wherein at least one fastener removably assembles the alignment mask and the parabolic mirror. 

Regarding claims 6, 10, and 11, these claims depend on an allowable/allowed base claim and are therefore allowable/allowed for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments, filed on July 15th, 2022 with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872